EXHIBIT 10.27
 


BERRY PLASTICS GROUP, INC.
2012 LONG-TERM INCENTIVE PLAN
 
Section 1.  
Purpose; Definitions

 
The purpose of the Plan is to further the growth and success of the Company and
its Subsidiaries (as hereinafter defined) by enabling directors, employees,
consultants and other service providers of the Company and/or its Subsidiaries
to acquire Shares (as hereinafter defined), thereby increasing their personal
interest in such growth and success, and to provide a means of rewarding
outstanding performance by such persons to the Company and/or its Subsidiaries.
 
Certain terms used herein have definitions given to them in the first place in
which they are used.  In addition, for purposes of the Plan, the following terms
are defined as set forth below:
 
(a) “Affiliate” means with respect to any Person, any other Person that,
directly or indirectly through one or more intermediaries controls, is
controlled by, or is under common control with, such Person and/or one or more
Affiliates thereof.  As used in this definition, the term “control,” including
the correlative terms “controlling,” “controlled by” and “under common control
with,” means the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies (whether through the ownership
of securities or any partnership or other ownership interests, by contract or
otherwise) of a Person.  The term “Affiliate” shall not include at any time any
portfolio companies of any funds managed by Apollo Global Management, LLC,
including Apollo Investment Fund VI, L.P. and Apollo Investment Fund V, L.P.,
along with their parallel investment funds (collectively, “Apollo”), as well as
investment funds affiliated with or managed by Graham Partners, Inc. and
investment entities affiliated with Donald C. Graham (collectively, “Graham”),
or any of their respective Affiliates, other than the Company and its
Subsidiaries.
 
(b) “Applicable Exchange” means The New York Stock Exchange, or, in the event
the Common Stock is not listed on such exchange, such other national securities
exchange on which the Shares are principally listed or quoted.
 
(c) “Award” means an Option, Restricted Stock, Stock Appreciation Right,
Restricted Stock Unit, or other stock-based award granted pursuant to the terms
of the Plan.
 
(d) “Award Agreement” means a written or electronic agreement, contract or other
instrument or document evidencing the grant of an Award that has been duly
authorized and approved by the Board or the Committee.
 
(e) “Board” means the Board of Directors of the Company.
 
(f) “Business Combination” has the meaning set forth in Section 9(b)(iii).
 
 
 

--------------------------------------------------------------------------------

 
 
(g) “Cause” means, with respect to a Participant’s Termination of
Employment:  (i) if the applicable Award Agreement defines such term, the
meaning given in the Award Agreement; (ii) if the applicable Award Agreement
does not define such term, in the case of a Participant whose employment is
subject to the terms of an Individual Agreement that includes a definition of
“Cause,” the meaning set forth in such Individual Agreement during the period
that such Individual Agreement remains in effect; provided, however, that
notwithstanding the foregoing, to the extent the employment agreement defines
“Cause” to include the commission of, indictment for, conviction of or plea of
no contest to a felony or other crime, in no event shall such commission,
indictment, conviction or plea constitute Cause hereunder unless the act
constituted a crime that is (a) a felony (or equivalent classification) under
applicable law or (b) a crime against the Company or its Subsidiaries; and (iii)
in all other cases, the Participant’s (a) intentional failure or refusal to
perform reasonably assigned duties, (b) dishonesty, willful misconduct or gross
negligence in the performance of the Participant’s duties to the Company or its
Subsidiaries, (c) involvement in a transaction in connection with the
performance of the Participant’s duties to the Company or its Subsidiaries which
transaction is adverse to the interests of the Company or its Subsidiaries and
which is engaged in for personal profit, (d) willful violation of any law, rule
or regulation in connection with the performance of the Participant’s duties to
the Company or its Subsidiaries (other than misdemeanor traffic violations or
similar minor offenses), (e) indictment for, conviction of or plea of no contest
to any crime that is (1) a felony (or equivalent classification) under
applicable law or (2) a crime against the Company or its Subsidiaries or (f)
action or inaction materially adversely affecting the Company or its
Subsidiaries.
 
(h) “Change in Control” has the meaning set forth in Section 9(b).
 
(i) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and any successor thereto.  Reference to any specific section of the Code
shall be deemed to include such regulations and guidance issued in respect
thereof, as well as any successor provision of the Code.
 
(j) “Commission” means the Securities and Exchange Commission or any successor
agency.
 
(k) “Committee” has the meaning set forth in Section 2(a).
 
(l) “Common Stock” means common stock, par value $0.01 per share, of the
Company.
 
(m) “Company” means Berry Plastics Group, Inc., a Delaware corporation.
 
(n) “Corporate Transaction” has the meaning set forth in Section 3(c).
 
(o) “Disability” means, with respect to a Participant:  (i) if the applicable
Award Agreement defines such term, the meaning given in the Award Agreement;
(ii) if the applicable Award Agreement does not define such term, in the case of
a Participant whose employment is subject to the terms of an Individual
Agreement that includes a definition of “Disability,” the meaning set forth in
such Individual Agreement during the
 
 
-2-

--------------------------------------------------------------------------------

 
 
period that such Individual Agreement remains in effect; and (iii) in all other
cases, a physical or mental infirmity that impairs the Participant’s ability to
perform substantially his or her duties for a period of ninety (90) days in any
365-day period.  Notwithstanding the above, with respect to an Incentive Stock
Option, Disability shall mean Permanent and Total Disability as defined in
Section 22(e)(3) of the Code, and, with respect to each Award that constitutes a
“nonqualified deferred compensation plan” within the meaning of Section 409A of
the Code, the foregoing definition shall apply for purposes of provisions
relating to vesting of such Award, provided that such Award shall not be settled
until the earliest of:  (1) the Participant’s “disability” within the meaning of
Section 409A of the Code, (2) the Participant’s “separation from service” within
the meaning of Section 409A of the Code, and (3) the date such Award otherwise
would be settled pursuant to the terms of the Award Agreement.
 
(p) “Disaffiliation” of a Subsidiary or Affiliate of the Company means the
Subsidiary’s or Affiliate’s ceasing to be a Subsidiary or Affiliate of the
Company for any reason (including, without limitation, as a result of a public
offering, or a spinoff or sale by the Company, of the stock of the Subsidiary or
Affiliate) or a sale of a division of the Company and its Affiliates.
 
(q) “Effective Date” shall have the meaning set forth in Section 13(o).
 
(r) “Eligible Individuals” means directors, employees, consultants and other
service providers of the Company or any of its Subsidiaries or Affiliates on the
date of the grant.
 
(s) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, and any successor thereto.
 
(t) “Fair Market Value” means the closing price of a share of the Common Stock
on the Applicable Exchange on the date of measurement, or if Shares were not
traded on the Applicable Exchange on such measurement date, then on the next
preceding date on which Shares were traded on the Applicable Exchange, all as
reported by such source as the Committee may select.  If the Common Stock is not
listed on a national securities exchange, but is listed on another established
securities market on the date of measurement and the Common Stock is readably
tradable, Fair Market Value shall be the closing price of a share of the Common
Stock on the established securities market on the date of measurement, or if
Shares were not traded on the established securities market on such measurement
date, then on the next preceding date on which Shares were traded on the
established securities market, all as reported by such source as the Committee
may select.  If the Common Stock is not listed on a national securities exchange
or another established securities market on which the Shares are readily
tradable, Fair Market Value shall be determined by the Committee in its good
faith discretion, taking into account, to the extent appropriate, the
requirements of Section 409A of the Code.
 
(u) “Free-Standing SAR” has the meaning set forth in Section 5(b).
 
 
-3-

--------------------------------------------------------------------------------

 
 
(v) “Grant Date” means (i) the date on which the Committee by resolution selects
an Eligible Individual to receive a grant of an Award and determines the number
of Shares to be subject to such Award or the formula for earning a number of
shares or cash amount, or (ii) such later date as the Committee shall provide in
such resolution.
 
(w) “Incentive Stock Option” means any Option designated as, and qualified as,
an “incentive stock option” within the meaning of Section 422 of the Code.
 
(x) “Individual Agreement” means an employment, consulting, severance or similar
written agreement between a Participant and the Company or one of its
Subsidiaries or Affiliates.
 
(y) “IPO” means the initial underwriting offering of the Shares pursuant to a
registration statement (other than a Form S-8 or any successor form) declared
effective with the Commission.
 
(z) “Investors” means any Person who owned Shares immediately following the
“Closing” (as such term is defined in the Agreement and Plan of Merger, dated as
of June 28, 2006, by and between BPC Holding Corporation, BPC Acquisition Corp.,
and the Company).
 
(aa) “Merger” shall have the meaning set forth in Section 9(b)(ii).
 
(bb) “Non-Control Transaction” shall have the meaning set forth in Section
9(b)(ii).
 
(cc) “Non-Qualified Stock Option” means any Option that is not an Incentive
Stock Option.
 
(dd) “Option” means an Award granted under Section 5.
 
(ee) “Outstanding Voting Securities” shall have the meaning set forth in Section
9(b)(i).
 
(ff) “Parent” has the definition set forth in Section 424(e) of the Code.
 
(gg) “Parent Corporation” shall have the meaning set forth in Section 9(b)(ii).
 
(hh) “Participant” shall have the meaning set forth in Section 4.
 
(ii) “Person” shall have the meaning set forth in Section 9(b)(i).
 
(jj) “Plan” means the Berry Plastics Group, Inc. 2012 Long-Term Incentive Plan,
as set forth herein and as hereinafter amended from time to time.
 
(kk) “Redundancy” means the termination of the employment of a Participant
within six months following a material acquisition or disposition by the Company
or any Subsidiary or Affiliate of the Company, provided that the Committee
determines in good faith that such acquisition or disposition resulted in the
elimination of, or a redundancy in, the Participant’s position.
 
 
-4-

--------------------------------------------------------------------------------

 
 
(ll) “Related Entity” shall have the meaning set forth in Section 9(b)(i).
 
(mm) “Restricted Stock” means an Award granted under Section 6.
 
(nn) “Restricted Stock Units” means an Award granted under Section 7.
 
(oo) “Retirement” means retirement from active employment with the Company or a
Subsidiary or Affiliate of the Company at or after the Participant’s attainment
of age 60 and ten years of service with the Company or a Subsidiary or Affiliate
of the Company.
 
(pp) “Rule 16b-3” means Rule 16b-3, as promulgated by the Commission under
Section 16(b) of the Exchange Act, as amended from time to time.
 
(qq) “Section 409A” means Section 409A of the Code and any guidance or
regulations with respect thereto.
 
(rr) “Share Change” has the meaning set forth in Section 3(c).
 
(ss) “Shares” means shares of Common Stock.
 
(tt) “Stock Appreciation Right” means an Award granted under Section 5.
 
(uu) “Subsidiary” means, with respect to any Person, any corporation or other
entity of which the Person owns securities or interests having a majority,
directly or indirectly, of the ordinary voting power in electing the board of
directors, managers, general partners or similar governing Persons thereof,
provided that with respect to Incentive Stock Options, Subsidiary has the same
meaning as set forth in Section 424(f) of the Code.
 
(vv) “Surviving Corporation” shall have the meaning set forth in Section
9(b)(ii).
 
(ww) “Tandem SAR” has the meaning set forth in Section 5(b).
 
(xx) “Term” means the maximum period during which an Option or Stock
Appreciation Right may remain outstanding, subject to earlier termination upon
Termination of Employment or otherwise, as specified in the applicable Award
Agreement.
 
(yy) “Termination Date” shall have the meaning set forth in Section 11(a).
 
(zz) “Termination of Employment” means the termination of the applicable
Participant’s employment with, or performance of services for, the Company and
any of its Subsidiaries or Affiliates.  Unless
 
 
-5-

--------------------------------------------------------------------------------

 
 
otherwise determined by the Committee, if a Participant’s employment with, or
membership on a board of directors of the Company and its Affiliates terminates
but such Participant continues to provide services to the Company and its
Affiliates in a non-employee director capacity or as an employee, as applicable,
such change in status shall not be deemed a Termination of Employment.  A
Participant employed by, or performing services for, a Subsidiary, Affiliate or
division of the Company and its Affiliates shall be deemed to incur a
Termination of Employment if, as a result of a Disaffiliation, such Subsidiary,
Affiliate, or division ceases to be a Subsidiary, Affiliate or division, as the
case may be, of the Company, and the Participant does not immediately thereafter
become an employee of (or service provider for), or member of the board of
directors of, the Company or another Subsidiary or Affiliate of the
Company.  Temporary absences from employment because of illness, vacation or
leave of absence and transfers among the Company and its Subsidiaries and
Affiliates shall not be considered Terminations of Employment.  Notwithstanding
the foregoing, with respect to any Award that constitutes “nonqualified deferred
compensation” within the meaning of Section 409A of the Code, “Termination of
Employment” shall mean a “separation from service” as defined under Section 409A
of the Code.
 
(aaa) “Voting Securities” shall have the meaning set forth in Section 9(b)(i).
 
Section 2.  
Administration

 
(a) The Plan shall be administered by the Board or the Compensation Committee of
the Board or such other committee of the Board as the Board may from time to
time designate (the “Committee”), which shall be appointed by and serve at the
pleasure of the Board.  Unless otherwise provided by the Board, the Committee
shall be composed of not less than two (2) directors (or such greater number as
may be required by applicable law or the rules of an Applicable Exchange), each
of whom shall be a “non-employee director” within the meaning of Rule 16b-3 or
any successor rule of similar import and, to the extent required by an
Applicable Exchange, an “independent director” within the meaning of such
Applicable Exchange.  The Committee shall have plenary authority to grant Awards
pursuant to the terms of the Plan to Eligible Individuals.  Among other things,
the Committee shall have the authority, subject to the terms and conditions of
the Plan:
 
(i) to select the Eligible Individuals to whom Awards may from time to time be
granted;
 
(ii) to determine whether and to what extent Incentive Stock Options,
Nonqualified Options, Stock Appreciation Rights, Restricted Stock, Restricted
Stock Units, other stock-based awards, or any combination thereof, are to be
granted hereunder;
 
(iii) to determine the number of Shares to be covered by each Award granted
hereunder;
 
(iv) to determine the terms and conditions of each Award granted hereunder,
based on such factors as the Committee shall determine;
 
 
-6-

--------------------------------------------------------------------------------

 
 
(v) subject to Section 11, to modify, amend or adjust the terms and conditions
of any Award;
 
(vi) to adopt, alter and repeal such administrative rules, guidelines and
practices governing the Plan as it shall from time to time deem advisable;
 
(vii) to accelerate the vesting or lapse of restrictions of any outstanding
Award, based in each case on such considerations as the Committee in its sole
discretion determines;
 
(viii) to increase or to reduce the exercise price of any or all outstanding
Options or Stock Appreciation Rights, provided such increase or reduction does
not violate Section 409A of the Code;
 
(ix) to interpret the terms and provisions of the Plan and any Award issued
under the Plan (and any agreement relating thereto) and to make any
determinations of fact required in connection with interpreting the terms and
provisions of the Plan or any Award;
 
(x) to establish any “blackout” period that the Committee in its sole discretion
deems necessary or advisable;
 
(xi) to determine whether, to what extent, and under what circumstances cash,
Shares, and other property and other amounts payable with respect to an Award
under this Plan shall be deferred either automatically or at the election of the
Participant;
 
(xii) to decide all other matters that must be determined in connection with an
Award; and
 
(xiii) to otherwise administer the Plan.
 
(b) Procedures.
 
(i) The Committee may act only by a majority of its members then in office,
except that the Committee may, except to the extent prohibited by applicable law
or the listing standards of the Applicable Exchange and subject to Section
13(j), allocate all or any portion of its responsibilities and powers to any one
or more of its members and may delegate all or any part of its responsibilities
and powers to any person or persons selected by it.
 
(ii) Any authority granted to the Committee may also be exercised by the full
Board.  To the extent that any permitted action taken by the Board conflicts
with action taken by the Committee, the Board action shall control.
 
(c) Discretion of Committee.  Any determination made by the Committee or by an
appropriately delegated officer pursuant to delegated authority under the
provisions of the Plan with respect to any Award shall be made in the sole
discretion of the Committee or such delegate at the time of the grant of the
Award or, unless in contravention of any express term of the Plan, at any time
thereafter.  All decisions made by the Committee or any appropriately delegated
officer pursuant to the provisions of the Plan shall be final and binding on all
persons, including the Company, Participants, and Eligible Individuals.
 
 
-7-

--------------------------------------------------------------------------------

 
 
(d) Award Agreements.  The terms and conditions of each Award, as determined by
the Committee, shall be set forth in an Award Agreement, which shall be
delivered to the Participant receiving such Award upon, or as promptly as is
reasonably practicable following, the grant of such Award.  The effectiveness of
an Award shall not be subject to the Award Agreement’s being signed by the
Company and/or the Participant receiving the Award unless specifically so
provided herein or in the Award Agreement.  Award Agreements may be amended only
in accordance with Section 11 hereof.
 
Section 3.  
Common Stock Subject to Plan

 
(a) Plan Maximums.  The maximum number of Shares that may be delivered to
Participants and their beneficiaries under the Plan shall be 9,297,750.  The
maximum number of Shares that may be delivered pursuant to Options intended to
be Incentive Stock Options shall be 929,775 Shares.  The limits set forth in
this Section 3(a) shall be subject to the provisions of Sections 3(b) and 3(c).
 
(b) Rules for Calculating Shares Delivered.
 
(i) To the extent that any Award is forfeited, or any Option and the related
Tandem SAR (if any) or Free-Standing SAR terminates, expires or lapses without
being exercised, or any Award is settled for cash, the Shares subject to such
Awards not delivered as a result thereof shall again be available for Awards
under the Plan.
 
(ii) If the exercise price of any Option and/or the tax withholding obligations
relating to any Award are satisfied by delivering Shares to the Company (by
either actual delivery or by attestation), only the number of Shares issued net
of the Shares delivered or attested to shall be deemed delivered for purposes of
the limits set forth in Section 3(a).  To the extent any Shares subject to an
Award are withheld to satisfy the exercise price (in the case of an Option)
and/or the tax withholding obligations relating to such Award, such Shares shall
not be deemed to have been delivered for purposes of the limits set forth in
Section 3(a).
 
(c) Adjustment Provision.  In the event of a merger, consolidation, acquisition
of property or shares, stock rights offering, liquidation, Disaffiliation, or
similar event affecting the Company or any of its Subsidiaries (each, a
“Corporate Transaction”), the Committee or the Board may in its discretion make
such substitutions or adjustments as it deems appropriate and equitable to (i)
the aggregate number and kind of Shares or other securities reserved for
issuance and delivery under the Plan, (ii) the various maximum limitations set
forth in Section 3(a) upon certain types of Awards, (iii) the number and kind of
Shares or other securities subject to outstanding Awards, and (iv) the exercise
price of outstanding Options and Stock Appreciation Rights.  In the event of a
stock dividend, stock split, reverse stock split, separation, spin-off,
reorganization, extraordinary dividend of cash or other property, share
combination, or recapitalization or similar event affecting the capital
structure of the Company (each, a “Share Change”), the Committee or the Board
shall make such substitutions or adjustments as it deems appropriate and
equitable to (i) the aggregate number and kind of Shares or other securities
reserved for issuance and delivery under the Plan, (ii) the various maximum
limitations set forth in Section 3(a) upon certain types of Awards, (iii) the
number and kind of
 
 
-8-

--------------------------------------------------------------------------------

 
 
Shares or other securities subject to outstanding Awards, and (iv) the exercise
price of outstanding Options and Stock Appreciation Rights.  In the case of
Corporate Transactions, such adjustments may include, without limitation, (1)
the cancellation of outstanding Awards in exchange for payments of cash,
property or a combination thereof having an aggregate value equal to the value
of such Awards, as determined by the Committee or the Board in its sole
discretion (it being understood that in the case of a Corporate Transaction with
respect to which stockholders of Common Stock receive consideration other than
publicly traded equity securities of the ultimate surviving entity, any such
determination by the Committee that the value of an Option or Stock Appreciation
Right shall for this purpose be deemed to equal the excess, if any, of the value
of the consideration being paid for each Share pursuant to such Corporate
Transaction over the exercise price of such Option or Stock Appreciation Right
conclusively shall be deemed valid), (2) the substitution of other property
(including, without limitation, cash or other securities of the Company and
securities of entities other than the Company) for the Shares subject to
outstanding Awards, and (3) in connection with any Disaffiliation, arranging for
the assumption of Awards, or replacement of Awards with new awards based on
other property or other securities (including, without limitation, other
securities of the Company and securities of entities other than the Company), by
the affected Subsidiary, Affiliate, or division or by the entity that controls
such Subsidiary, Affiliate, or division following such Disaffiliation (as well
as any corresponding adjustments to Awards that remain based upon Company
securities).  Any adjustment under this Section 3(c) need not be the same for
all Participants.
 
(d) Section 409A.  Notwithstanding anything in this Section 3 to the
contrary:  (i) any adjustments made pursuant to this Section 3 to Awards that
constitute a “nonqualified deferred compensation plan” within the meaning of
Section 409A of the Code shall be made in compliance with the requirements of
Section 409A of the Code, and (ii) any adjustments made pursuant to this Section
3 to Awards that do not constitute a “nonqualified deferred compensation plan”
subject to Section 409A of the Code shall be made in such a manner as to ensure
that after such adjustment, the Awards either (A) continue not to be subject to
Section 409A of the Code or (B) comply with the requirements of Section 409A of
the Code.
 
Section 4.  
Eligibility

 
Awards may be granted under the Plan to Eligible Individuals.  Each such person
to whom an Award is granted under the Plan is referred to herein as a
“Participant.”
 
Section 5.  
Options and Stock Appreciation Rights

 
(a) Types of Options.  Options may be of two types:  Incentive Stock Options and
Non-Qualified Options.  The Award Agreement for an Option shall indicate whether
the Option is intended to be an Incentive Stock Option or a Non-Qualified
Option.
 
 
-9-

--------------------------------------------------------------------------------

 
 
(b) Types and Nature of Stock Appreciation Rights.  Stock Appreciation Rights
may be “Tandem SARs,” which are granted in conjunction with an Option, or
“Free-Standing SARs,” which are not granted in conjunction with an Option.  Upon
the exercise of a Stock Appreciation Right, the Participant shall be entitled to
receive an amount in cash, Shares, or both, in value equal to the product of (i)
the excess of the Fair Market Value of one Share over the exercise price of the
applicable Stock Appreciation Right, multiplied by (ii) the number of Shares in
respect of which the Stock Appreciation Right has been exercised.  The
applicable Award Agreement shall specify whether such payment is to be made in
cash or Common Stock or both, or shall reserve to the Committee the right to
make that determination prior to or upon the exercise of the Stock Appreciation
Right.
 
(c) Tandem SARs.  A Tandem SAR may be granted at the Grant Date of the related
Option.  A Tandem SAR shall be exercisable only at such time or times and to the
extent that the related Option is exercisable in accordance with the provisions
of this Section 5, and shall have the same exercise price as the related
Option.  A Tandem SAR shall terminate or be forfeited upon the exercise or
forfeiture of the related Option, and the related Option shall terminate or be
forfeited upon the exercise or forfeiture of the Tandem SAR.
 
(d) Exercise Price.  The exercise price per Share subject to an Option or
Free-Standing SAR shall be determined by the Committee and set forth in the
applicable Award Agreement, and shall not be less than the Fair Market Value of
a share of the Common Stock on the applicable Grant Date, or in the event of any
change in the exercise price of such Option or Free-Standing SAR, on the date
the repricing becomes effective.
 
(e) Exchange and Buyout of Options or Free-Standing SARs.  The Committee may, at
any time or from time to time, authorize the grant of new Options or
Free-Standing SARs under this Plan in exchange for the surrender and
cancellation of any or all outstanding Options or Free-Standing SARs.  The
Committee may at any time buy from a Participant an Option or Free-Standing SAR
previously granted with payment in cash, securities of the Company or other
consideration, based on such terms and conditions as the Committee and the
Participant may agree.
 
(f) Term.  The Term of each Option and each Free-Standing SAR shall be fixed by
the Committee, but shall not exceed ten years from the Grant Date.
 
(g) Vesting and Exercisability.  Except as otherwise provided herein, Options
and Free-Standing SARs shall be exercisable at such time or times and subject to
such terms and conditions as shall be determined by the Committee.  If the
Committee provides that any Option or Free-Standing SAR will become exercisable
only in installments, the Committee may at any time waive such installment
exercise provisions, in whole or in part, based on such factors as the Committee
may determine.  In addition, the Committee may at any time accelerate the
exercisability of any Option or Free-Standing SAR.
 
(h) Method of Exercise.  Subject to the provisions of this Section 5, Options
and Free-Standing SARs may be exercised, in whole or in part, at any time during
the applicable Term by giving written notice of exercise to the Company or
through the procedures established with the Company’s appointed third-party
Option administrator specifying the number of Shares as to which the Option or
Free-Standing SAR is being exercised; provided, however, that, unless otherwise
permitted by the Committee, any such exercise must be with respect to a portion
of the applicable Option or Free-Standing SAR relating to no less than the
lesser of the number of Shares then subject to such Option or Free-Standing SAR
or 50 Shares.  In the case of the exercise of an Option, such notice shall be
accompanied by payment in full of the purchase price (which shall equal the
product of such number of Shares multiplied by the applicable exercise price) by
certified or bank check or such other instrument as the Company may accept.  If
approved by the Committee, payment, in full or in part, may also be made as
follows:
 
 
-10-

--------------------------------------------------------------------------------

 
 
(i) Payments may be made in the form of unrestricted Shares (by delivery of such
Shares or by attestation) based on the Fair Market Value of the Common Stock on
the date the Option is exercised; provided, however, that, in the case of an
Incentive Stock Option, the right to make a payment in the form of already owned
Shares may be authorized only at the time the Option is granted.
 
(ii) To the extent permitted by applicable law, payment may be made by
delivering a properly executed exercise notice to the Company, together with a
copy of irrevocable instructions to a broker to deliver promptly to the Company
the amount of sale or loan proceeds necessary to pay the purchase price, and, if
requested, the amount of any federal, state, local or foreign withholding
taxes.  To facilitate the foregoing, the Company may, to the extent permitted by
applicable law, enter into agreements for coordinated procedures with one or
more brokerage firms.  To the extent permitted by applicable law, the Committee
may also provide for Company loans to be made for purposes of the exercise of
Options.
 
(iii) Payment may be made by instructing the Company to withhold a number of
Shares having a Fair Market Value (based on the Fair Market Value of the Common
Stock on the date the applicable Option is exercised) equal to the product of
(A) the exercise price multiplied by (B) the number of Shares in respect of
which the Option shall have been exercised.
 
(i) Delivery; Rights of Stockholders.  No Shares shall be delivered pursuant to
the exercise of an Option until the exercise price therefor has been fully paid
and applicable taxes have been withheld.  The applicable Participant shall have
all of the rights of a stockholder of the Company holding the class or series of
Common Stock that is subject to the Option or Stock Appreciation Right
(including, if applicable, the right to vote the applicable Shares and the right
to receive dividends), when the Participant (i) has given written notice of
exercise, (ii) if requested, has given the representation described in Section
13(a), and (iii) in the case of an Option, has paid in full for such Shares.
 
(j) Terminations of Employment.  A Participant’s Options and Stock Appreciation
Rights shall be forfeited upon such Participant’s Termination of Employment,
except as set forth below:
 
(i) Upon a Participant’s Termination of Employment for Cause, any Option or
Stock Appreciation Right held by the Participant shall be forfeited, effective
as of such Termination of Employment; and
 
 
-11-

--------------------------------------------------------------------------------

 
 
(ii) Upon a Participant’s Termination of Employment for any reason other than
for Cause, any Option or Stock Appreciation Right held by the Participant that
was exercisable immediately before the Termination of Employment may be
exercised at any time until the earlier of (A) the 90th day following such
Termination of Employment, and (B) expiration of the Term of such Option or
Stock Appreciation Right.
 
 
Notwithstanding the foregoing, the Committee shall have the power, in its
discretion, to apply different rules concerning the consequences of a
Termination of Employment; provided, however, that if such rules are less
favorable to the Participant than those set forth above, such rules are set
forth in the applicable Award Agreement.  If an Incentive Stock Option is
exercised after the expiration of the exercise periods that apply for purposes
of Section 422 of the Code, such Option will thereafter be treated as a
Non-Qualified Option.
 
(k) Nontransferability of Options and Stock Appreciation Rights.  No Option or
Free-Standing SAR shall be transferable by a Participant other than (i) by will
or by the laws of descent and distribution, or (ii) in the case of a
Non-Qualified Option or Free-Standing SAR, pursuant to a qualified domestic
relations order or as otherwise expressly permitted by the Committee including,
if so permitted, pursuant to a transfer to the Participant’s family members or
to a charitable organization, whether directly or indirectly or by means of a
trust or partnership or otherwise.  For purposes of this Plan, unless otherwise
determined by the Committee, “family member” shall have the meaning given to
such term in General Instructions A.1(a)(5) to Form S-8 under the Securities Act
of 1933, as amended, and any successor thereto.  A Tandem SAR shall be
transferable only with the related Option as permitted by the preceding
sentence.  Any Option or Stock Appreciation Right shall be exercisable, subject
to the terms of this Plan, only by the applicable Participant, the guardian or
legal representative of such Participant, or any person to whom such Option or
Stock Appreciation Right is permissibly transferred pursuant to this Section
5(k), it being understood that the term “Participant” includes such guardian,
legal representative and other transferee; provided, however, that the term
“Termination of Employment” shall continue to refer to the Termination of
Employment of the original Participant.
 
Section 6.  
Restricted Stock

 
(a) Awards and Certificates.  Shares of Restricted Stock are actual shares
issued to a Participant, and shall be evidenced by an Award Agreement and in
such other manner as the Committee may deem appropriate, including book-entry
registration or issuance of one or more stock certificates.  Any certificate
issued in respect of shares of Restricted Stock shall be registered in the name
of such Participant and shall bear an appropriate legend referring to the terms,
conditions and restrictions applicable to such Award, substantially in the
following form:
 
“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms, conditions, and restrictions (including
forfeiture) set forth in the Berry Plastics Group, Inc. 2012 Long-Term Incentive
Plan (the “Plan”) and the applicable Award Agreement, if applicable.  Copies of
such Plan and Agreement are on file at the offices of the Company.”
 
 
-12-

--------------------------------------------------------------------------------

 
 
The Committee may require that the certificates evidencing such shares be held
in custody by the Company until the restrictions thereon shall have lapsed and
that, as a condition of any Award of Restricted Stock, the Participant shall
have delivered a stock power, endorsed in blank, relating to the Common Stock
covered by such Award.
 
(b) Terms and Conditions.  Shares of Restricted Stock shall be subject to the
following terms and conditions:
 
(i) The Committee shall, prior to or at the time of grant, condition the vesting
or transferability of an Award of Restricted Stock upon the continued service of
the applicable Participant or the attainment of performance goals, or the
attainment of performance goals and the continued service of the applicable
Participant.  The conditions for grant, vesting, or transferability and the
other provisions of Restricted Stock Awards (including without limitation any
applicable performance goals) need not be the same with respect to each
Participant.
 
(ii) Subject to the provisions of the Plan and the applicable Award Agreement,
during the period, if any, set by the Committee, commencing with the Grant Date
of such Restricted Stock Award and until the date of satisfaction of all
applicable vesting conditions (such period, the “Restriction Period”), the
Participant shall not be permitted to sell, assign, transfer, pledge or
otherwise encumber shares of Restricted Stock.
 
(iii) Except as provided in this Section 6 and in the applicable Award
Agreement, the Participant shall have, with respect to the shares of Restricted
Stock, all of the rights of a stockholder of the Company holding the class or
series of Common Stock that is the subject of the Restricted Stock, including,
if applicable, the right to vote the shares and the right to receive any cash
dividends.  If so determined by the Committee in the applicable Award Agreement
and subject to Section 13(e) of the Plan, (A) cash dividends on the class or
series of Common Stock that is the subject of the Restricted Stock Award
automatically shall be reinvested in additional Restricted Stock, held subject
to the vesting of the underlying Restricted Stock, and (B) subject to any
adjustment pursuant to Section 3(c), dividends payable in Common Stock shall be
paid in the form of Restricted Stock, held subject to the vesting of the
underlying Restricted Stock.
 
(iv) Except to the extent otherwise provided in the applicable Award Agreement,
upon a Participant’s Termination of Employment for any reason during the
Restriction Period, all shares still subject to restriction shall be forfeited
by the Participant; provided, however, that the Committee shall have the
discretion to waive, in whole or in part, any or all remaining restrictions with
respect to any or all of such Participant’s shares of Restricted Stock.
 
 
-13-

--------------------------------------------------------------------------------

 
 
(v) If and when any applicable performance goals are satisfied and the
Restriction Period expires without a prior forfeiture of the Restricted Stock
for which legended certificates have been issued, unlegended certificates for
such shares shall be delivered to the Participant upon surrender of the legended
certificates.
 
Section 7.  
Restricted Stock Units

 
(a) Nature of Award.  Restricted Stock Units are Awards denominated in Shares
that will be settled, subject to the terms and conditions of the Restricted
Stock Units, either by delivery of Shares to the Participant or by the payment
of cash based upon the Fair Market Value of a specified number of Shares.
 
(b) Terms and Conditions.  Restricted Stock Units shall be subject to the
following terms and conditions:
 
(i) The Committee shall, prior to or at the time of grant, condition the grant,
vesting, or transferability of Restricted Stock Units upon the continued service
of the applicable Participant or the attainment of performance goals, or the
attainment of performance goals and the continued service of the applicable
Participant.  The conditions for grant, vesting or transferability and the other
provisions of Restricted Stock Units (including without limitation any
applicable performance goals) need not be the same with respect to each
Participant.
 
(ii) Subject to the provisions of the Plan and the applicable Award Agreement,
during the period, if any, set by the Committee, commencing with the Grant Date
of such Restricted Stock Units and until the date of satisfaction of all
applicable vesting conditions (the “Restriction Period”), the Participant shall
not be permitted to sell, assign, transfer, pledge or otherwise encumber
Restricted Stock Units.
 
(iii) The Award Agreement for Restricted Stock Units shall specify whether, to
what extent and on what terms and conditions the applicable Participant shall be
entitled to receive current or deferred payments of cash, Common Stock or other
property corresponding to the dividends payable on the Common Stock (subject to
Section 13(e)).
 
(iv) Except as otherwise set forth in the applicable Award Agreement, upon a
Participant’s Termination of Employment for any reason during the Restriction
Period, all Restricted Stock Units still subject to restriction shall be
forfeited by such Participant; provided, however, that the Committee shall have
the discretion to waive, in whole or in part, any or all remaining restrictions
with respect to any or all of such Participant’s Restricted Stock Units.
 
(v) Except to the extent otherwise provided in the applicable Award Agreement,
an award of Restricted Stock Units shall be settled as and when the Restricted
Stock Units vest (but in no event later than two and a half months after the end
of the fiscal year in which the Restricted Stock Units vest).
 
 
-14-

--------------------------------------------------------------------------------

 
 
Section 8.  
Other Stock-Based Awards

 
Other Awards of Common Stock and other Awards that are valued in whole or in
part by reference to, or are otherwise based upon, Common Stock, including
(without limitation) unrestricted stock, performance units, dividend equivalents
and convertible debentures, may be granted either alone or in conjunction with
other Awards granted under the Plan.
 
Section 9.  
Change in Control Provisions

 
(a) Impact of Event.  The Committee may, in its discretion, provide for the
acceleration of vesting or exercisability of Awards either (i) upon a Change in
Control, (ii) upon a specified date following a Change in Control, or (iii) upon
specified Terminations of Employment following a Change in Control.  The
foregoing sentence shall not be construed to require that the Committee make any
such provision.  The Committee may provide for such treatment as a term of the
Award or may provide for such treatment following the granting of the Award.
 
(b) Definition of Change in Control.  For purposes of the Plan, unless otherwise
provided in the applicable Award Agreement, a “Change in Control” shall mean the
happening of any of the following events:
 
(i) An acquisition of any voting securities of the Company (the “Voting
Securities”) by any “Person” (as the term person is used for purposes of Section
13(d) or 14(d) of the Exchange Act), immediately after which such Person has (A)
“Beneficial Ownership” (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of more than fifty percent (50%) of the then-outstanding Shares or
the combined voting power of the Company’s then-outstanding Voting Securities or
(B) the power to elect a majority of the Board without the vote of any of the
Investors; provided, however, that in determining whether a Change in Control
has occurred pursuant to this Section 9(b)(i), an acquisition of Shares or
Voting Securities by (x) the Company or any corporation or other Person of which
a majority of its voting power or its voting equity securities or equity
interest is owned, directly or indirectly, by the Company (a “Related Entity”)
or (y), any Investors or any Affiliates of any Investors, shall not constitute a
Change in Control; or
 
(ii) The consummation of a merger, consolidation or reorganization of, with or
into the Company or in which securities of the Company are issued (a “Merger”),
unless such Merger is a “Non-Control Transaction.” A “Non-Control Transaction”
shall mean a Merger where immediately following the Merger the Investors or any
Affiliates of the Investors own, directly or indirectly, fifty percent (50%) or
more of the combined voting power of the outstanding voting securities of (A)
the corporation resulting from the Merger (the “Surviving Corporation”) if fifty
percent (50%) or more of the combined voting power of the then-outstanding
voting securities of the Surviving Corporation is not Beneficially Owned,
directly or indirectly, by another Person or (B) if more than fifty percent
(50%) of the combined voting power of the then-outstanding voting securities of
the Surviving Corporation is Beneficially Owned, directly or indirectly, by
another Person (a “Parent Corporation”), the ultimate Parent Corporation or (C)
an IPO; or
 
 
-15-

--------------------------------------------------------------------------------

 
 
(iii) The sale or other disposition of all or substantially all of the assets of
the Company, BPC Holding Corporation or Berry Plastics Corporation to any
Person, other than (A) a transfer to a Related Entity or under conditions that
would constitute a Non-Control Transaction if the disposition of assets is
regarded as a Merger for this purpose or (B) the distribution to the Company’s
stockholders of the stock of a Related Entity or any other assets.
 
Section 10.  
Forfeiture of Awards

 
Notwithstanding anything in the Plan to the contrary, the Committee shall have
the authority under the Plan to provide in any Award Agreement (or to require a
Participant to agree by separate written instrument) that in the event of
serious misconduct by a Participant (including, without limitation, any
misconduct prejudicial to or in conflict with the Company or its Subsidiaries or
Affiliates, or any Termination of Employment for Cause), or any activity of a
Participant in competition with the business of the Company or any Subsidiary or
Affiliate of the Company, (a) any outstanding Options or Stock Appreciation
Rights, both vested and unvested, granted to a Participant shall be cancelled,
(b) all Awards with respect to which restrictions have not lapsed shall be
forfeited, (c) any proceeds, gains or other economic benefit actually or
constructively received by the Participant upon any receipt or exercise of the
Award, must be paid to the Company and (d) any portion of an Award that has been
deferred, whether or not vested, shall be forfeited.  The determination of
whether a Participant has engaged in serious misconduct or any activity in
competition with the business of the Company or any Subsidiary or Affiliate of
the Company shall be determined by the Committee in good faith and in its sole
discretion.
 
Section 11.  
Term, Amendment and Termination

 
(a) Termination Date.  The Plan will terminate on the tenth (10th) anniversary
(the “Termination Date”) of the Effective Date.  No Awards may be granted after
such Termination Date.  Under the Plan, any Awards outstanding as of such date
of termination of the Plan shall not be affected or impaired by the termination
of the Plan and such outstanding Awards shall remain in effect and the terms of
the Plan will apply until such Awards terminate as provided in the applicable
Award Agreement.
 
(b) Amendment of Plan.  The Board may amend, alter, or discontinue the Plan, but
no amendment, alteration or discontinuation shall be made which would materially
impair the rights of the Participant with respect to a previously granted Award
without such Participant’s consent, except such an amendment made to comply with
applicable law, including without limitation Section 409A of the Code, stock
exchange rules or accounting rules.  In addition, no such amendment shall be
made without the approval of the Company’s stockholders to the extent such
approval is required by applicable law or the listing standards of the
Applicable Exchange.
 
 
-16-

--------------------------------------------------------------------------------

 
 
(c) Amendment of Awards.  Subject to Section 5(d), the Committee may
unilaterally amend the terms of any Award theretofore granted, but no such
amendment shall without the Participant’s consent materially impair the rights
of any Participant with respect to an Award, except such an amendment made to
cause the Plan or Award to comply with applicable law, stock exchange rules or
accounting rules.
 
Section 12.  
Unfunded Status of Plan

 
The Plan is intended to be an “unfunded” plan for incentive compensation.  With
respect to any payments not yet made to a Participant pursuant to an Award,
nothing contained in the Plan or any Award Agreement shall give the Participant
any rights that are greater than those of a general creditor of the Company or
any Subsidiary or Affiliate of the Company.
 
Section 13.  
General Provisions

 
(a) Representation.  The Committee may require each person purchasing or
receiving shares pursuant to an Award to represent to and agree with the Company
in writing that such person is acquiring the shares without a view to the
distribution thereof.  The certificates for such shares may include any legend
which the Committee deems appropriate to reflect any restrictions on
transfer.  Notwithstanding any other provision of the Plan or any Award
Agreements made pursuant thereto, the Company shall not be required to issue or
deliver any certificate or certificates for Shares under the Plan prior to
fulfillment of all of the following conditions:
 
(i) Listing or approval for listing upon notice of issuance, of such shares on
The New York Stock Exchange, or such other securities exchange as may at the
time be the principal market for the Common Stock;
 
(ii) Any registration or other qualification of such shares of the Company under
any state or federal law or regulation, or the maintaining in effect of any such
registration or other qualification which the Committee shall, in its absolute
discretion upon the advice of counsel, deem necessary or advisable; and
 
(iii) Obtaining any other consent, approval or permit from any state or federal
governmental agency which the Committee shall, in its absolute discretion after
receiving the advice of counsel, determine to be necessary or advisable.
 
(b) No Limit of Other Arrangements.  Nothing contained in the Plan shall prevent
the Company or any Subsidiary or Affiliate of the Company from adopting other or
additional compensation arrangements for its employees.
 
(c) No Contract of Employment.  Nothing contained in the Plan or in any Award
Agreement shall confer upon any Participant any right with respect to the
continuation of his or her employment by or service with the Company or any of
its Subsidiaries or interfere in any way with the right of the Company or any
such Subsidiary, in its sole discretion, at any time to terminate such
employment or service or to increase or decrease the compensation of the
Participant from the rate in existence at the time of the grant of an Award.
 
 
-17-

--------------------------------------------------------------------------------

 
 
(d) Required Taxes.  No later than the date as of which an amount first becomes
includible in the gross income of a Participant for federal, state, local or
foreign income or employment or other tax purposes with respect to any Award
under the Plan, such Participant shall pay to the Company, or make arrangements
satisfactory to the Company regarding the payment of, any federal, state, local
or foreign taxes of any kind required by law to be withheld with respect to such
amount.  If determined by the Company, withholding obligations may be settled
with Common Stock, including Common Stock that is part of the Award that gives
rise to the withholding requirement.  The obligations of the Company under the
Plan shall be conditional on such payment or arrangements, and the Company and
its Affiliates shall, to the extent permitted by law, have the right to deduct
any such taxes from any payment otherwise due to such Participant.  The
Committee may establish such procedures as it deems appropriate, including
making irrevocable elections, for the settlement of withholding obligations with
Common Stock.
 
(e) Dividends.  Reinvestment of dividends in additional Restricted Stock at the
time of any dividend payment, and the payment of Shares with respect to
dividends to Participants holding Awards of Restricted Stock Units, shall only
be permissible if sufficient Shares are available under Section 3 for such
reinvestment or payment (taking into account then outstanding Awards).  In the
event that sufficient Shares are not available for such reinvestment or payment,
such reinvestment or payment shall be made in the form of a grant of Restricted
Stock Units equal in number to the Shares that would have been obtained by such
payment or reinvestment, the terms of which Restricted Stock Units shall provide
for settlement in cash and for dividend equivalent reinvestment in further
Restricted Stock Units on the terms contemplated by this Section 13(e).
 
(f) Death Beneficiary.  The Committee shall establish such procedures as it
deems appropriate for a Participant to designate a beneficiary to whom any
amounts payable in the event of the Participant’s death are to be paid or by
whom any rights of the Participant, after the Participant’s death, may be
exercised.
 
(g) Subsidiary Employees.  In the case of a grant of an Award to any employee of
a Subsidiary of the Company, the Company may, if the Committee so directs, issue
or transfer the Shares, if any, covered by the Award to the Subsidiary, for such
lawful consideration as the Committee may specify, upon the condition or
understanding that the Subsidiary will transfer the Shares to the employee in
accordance with the terms of the Award specified by the Committee pursuant to
the provisions of the Plan.  All Shares underlying Awards that are forfeited or
canceled shall revert to the Company.
 
(h) Governing Law.  All questions concerning the construction, interpretation
and validity of the Plan and the instruments evidencing the Awards granted
hereunder shall be governed by and construed and enforced in accordance with the
domestic laws of the State of Delaware, without giving effect to any choice or
conflict of law provision or rule (whether of the State of Delaware or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Delaware.  In furtherance of the foregoing, the internal
law of the State of Delaware will control the interpretation and construction of
this Plan, even if under such jurisdiction’s choice of law or conflict of law
analysis, the substantive law of some other jurisdiction would ordinarily apply.
 
 
-18-

--------------------------------------------------------------------------------

 
 
(i) Nontransferability.  Unless otherwise provided by the Committee, no Award
granted under this Plan shall be assignable or otherwise transferable by the
Participant, except by designation of a beneficiary, by will or by the laws of
descent and distribution.
 
(j) Section 16 Compliance.  The provisions of this Plan are intended to ensure
that no transaction under the Plan is subject to (and not exempt from) the
short-swing recovery rules of Section 16(b) of the Exchange Act (“Section
16(b)”).  Accordingly, the composition of the Committee shall be subject to such
limitations as the Board deems appropriate to permit transactions pursuant to
this Plan to be exempt (pursuant to Rule 16b-3) from Section 16(b), and no
delegation of authority by the Committee shall be permitted if such delegation
would cause any such transaction to be subject to (and not exempt from) Section
16(b).
 
(k) Section 409A of the Code.  It is the intention of the Company that no Award
shall be “deferred compensation” subject to Section 409A of the Code, unless and
to the extent that the Committee specifically determines otherwise as provided
in the immediately following sentence, and the Plan and the terms and conditions
of all Awards shall be interpreted accordingly.  The terms and conditions
governing any Awards that the Committee determines will be subject to Section
409A of the Code, including any rules for elective or mandatory deferral of the
delivery of cash or Shares pursuant thereto and any rules regarding treatment of
such Awards in the event of a Change in Control, shall be set forth in the
applicable Award Agreement, and shall comply in all respects with Section 409A
of the Code.  Notwithstanding any other provision of the Plan to the contrary,
with respect to any Award that constitutes a “nonqualified deferred compensation
plan” subject to Section 409A of the Code, any payments (whether in cash, Shares
or other property) to be made with respect to the Award upon the Participant’s
Termination of Employment shall be delayed until the first day of the seventh
month following the Participant’s Termination of Employment if the Participant
is a “specified employee” within the meaning of Section 409A of the Code.
 
(l) Foreign Employees and Foreign Law Considerations.  The Committee may grant
Awards to Eligible Individuals who are foreign nationals, who are located
outside the United States or who are not compensated from a payroll maintained
in the United States, or who are otherwise subject to (or could cause the
Company to be subject to) legal or regulatory provisions of countries or
jurisdictions outside the United States, on such terms and conditions different
from those specified in the Plan as may, in the judgment of the Committee, be
necessary or desirable to foster and promote achievement of the purposes of the
Plan, and, in furtherance of such purposes, the Committee may make such
modifications, amendments, procedures, or sub-plans as may be necessary or
advisable to comply with such legal or regulatory provisions.
 
(m) No Restriction of Corporate Action.  Nothing contained in the Plan or in any
Award Agreement will be construed to prevent the Company or any Subsidiary or
Affiliate of the Company from taking any corporate action which is deemed by the
Company or by its Subsidiaries and Affiliates to be appropriate or in its best
interest, whether such action would have an adverse effect on the Plan or any
Award made under the Plan.  No Participant or beneficiary of a Participant will
have any claim against the Company or any Affiliate as a result of any corporate
action.
 
 
-19-

--------------------------------------------------------------------------------

 
 
(n) No Right to an Award or Grant.  Neither the adoption of the Plan nor any
action of the Board or the Committee shall be deemed to give an employee,
director or consultant any right to be granted an Option to purchase Common
Stock or receive an Award under the Plan except as may be evidenced by an Award
Agreement duly executed on behalf of the Company, and then only to the extent of
and on the terms and conditions expressly set forth in the Award Agreement.
 
(o) Effective Date of Plan.  The Plan shall be effective as of the date (the
“Effective Date”) it is adopted by the Board, provided that it has been approved
or is thereafter approved by the stockholders of the Company in accordance with
all applicable laws, regulations and stock exchange rules and listing standards.
 
* * * * * *
 
As adopted by the Board, effective October 3, 2012.
 

 
-20-

--------------------------------------------------------------------------------

 
